



Exhibit 10.19
NANOSTRING TECHNOLOGIES, INC.
EMPLOYMENT AGREEMENT
This Employment Agreement (the “Agreement”) is entered into, effective as of
October 17, 2017 (the “Effective Date”), by and between NanoString Technologies,
Inc. (the “Company”) and J. Chad Brown (“Executive”).
1.Duties and Scope of Employment.
(a)Positions and Duties. Executive will serve as the Senior Vice President,
Sales and Marketing of the Company. Executive will render such business and
professional services in the performance of Executive’s duties, consistent with
Executive’s position within the Company, as shall be assigned to Executive by
the Company’s Chief Executive Officer (“CEO”). The period of Executive’s
employment under this Agreement is referred to herein as the “Employment Term.”
The Employment Term commenced on July 5, 2017, Executive’s actual start date of
employment (the “Start Date”).
(b)Obligations. During the Employment Term, Executive will devote Executive’s
full business efforts and time to the Company and will use good faith efforts to
discharge Executive’s obligations under this Agreement to the best of
Executive’s ability and in accordance with each of the Company’s corporate
guidance and ethics guidelines, conflict of interest policies, code of conduct
and Employee Handbook. For the duration of the Employment Term, Executive agrees
not to actively engage in any other employment, occupation, or consulting
activity for any direct or indirect remuneration without the prior approval of
the Board; provided, however, that Executive may, without the approval of the
Board, serve in any capacity with any civic, educational, social, or charitable
organization, provided such services do not interfere with Executive’s
obligations to the Company.
(c)Prior Agreements. Executive hereby represents and warrants to the Company
that he is not party to any contract, understanding, agreement, or policy,
written or otherwise, which would be breached by his entering into, or
performing services under, this Agreement.
(d)Other Entities. Executive agrees to serve and may be appointed as an officer
and director for any of the Company’s subsidiaries, partnerships, joint
ventures, limited liability companies and other affiliates, including entities
in which the Company has a significant investment as determined by the Company.
As used in this Agreement, the term “affiliates” will include any entity
controlled by, controlling, or under common control of the Company.
2.At-Will Employment. Executive and the Company agree that Executive’s
employment with the Company constitutes “at-will” employment. Executive and the
Company acknowledge that this employment relationship may be terminated by
either Executive or the Company, at any time, upon written notice to the other
Party, with or without cause, for any reason or no reason. Executive understands
and agrees that neither Executive’s job performance nor promotions,
commendations, bonuses, or the like from the Company alter Executive’s at-will
status or give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of Executive’s employment
with the Company.
3.Compensation.
(a)Base Salary. During the Employment Term, the Company will pay Executive as
compensation for Executive’s services a base salary at the annualized rate of
Three Hundred and Sixty Five Thousand dollars ($365,000) (the “Base Salary”).
The Base Salary will be paid in accordance with the Company’s normal payroll
practices and be subject to the usual, required withholdings. The Base Salary
may change at the Company’s discretion.
(b)Target Bonus. Executive shall be eligible to be considered for an annual,
performance-based, cash bonus of up to 50% of Executive’s Base Salary for each
calendar year, which bonus shall be awarded in the sole discretion of the
Compensation Committee of the Board (the “Committee”) based on a recommendation
from the CEO, which shall be based on Executive’s performance in the prior
calendar year against metrics established for such year by the Company. Any
bonus awarded shall be paid by no later than March 15 following


- 1 -

--------------------------------------------------------------------------------





the calendar year to which the bonus corresponds. If Executive’s employment
terminates for any reason prior to the end of a given calendar year, then the
Company shall have no obligation to pay a bonus to Executive for such year. For
the year ending December 31, 2017, Executive’s bonus will be prorated based upon
Executive’s Start Date.
(c)Review and Adjustments. Executive’s Base Salary, Target Bonus, and other
compensatory arrangements will be subject to review and adjustment in accordance
with the Company’s applicable policies.
(d)Stock Options. Executive acknowledges and agrees that Executive is not
entitled to any stock, stock options, vesting, or any other form of equity
ownership in the Company, except the Stock option to purchase Sixty Thousand
(60,000) shares of the Company’s common stock (“Stock Option”) as provided in
the July 5, 2017 Stock Option Agreement between Executive and the Company (the
“Option Agreement”), which is subject to the terms, definitions and conditions,
including vesting requirements, of the Company’s 2013 Equity Incentive Plan (the
“Equity Plan”). In the event that there is a Change of Control (as such term is
defined in the Plan), and (i) Executive terminates his employment with the
Company (or any affiliate) for Good Reason or (ii) the Company (or any
affiliate) terminates Executive’s employment without Cause, during the period
on, or within twelve (12) months following such Change of Control, then, in each
case, one hundred percent (100%) of the unvested portion of the Stock Option
shall vest and become exercisable at the time of Executive’s termination from
employment. The description of the Stock Option in this Section 3(d) is
qualified in its entirety to the actual terms as shall be set forth in the
Option Agreement.
4.Limitation on Payments. In the event that the benefits provided for in this
Agreement or otherwise payable to Executive (x) constitute “parachute payments”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”) and (y) but for this Section 5 would be subject to the
excise tax imposed by Section 4999 of the Code, then Executive’s benefits will
be either (i) delivered in full, or (ii) delivered as to such lesser extent
which would result in no portion of such benefits being subject to excise tax
under Section 4999 of the Code, whichever of the foregoing amounts, taking into
account the applicable federal, state and local income taxes and the excise tax
imposed by Section 4999, results in the receipt by Executive on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under Section 4999 of the Code. If a
reduction in amounts to be paid must be made, reduction shall occur in the
following order: first, reduction of cash payments, which shall occur in reverse
chronological order such that the cash payment owed on the latest date following
the occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; second, cancellation of accelerated vesting of equity
awards, which shall occur in the reverse order of the date of grant for such
stock awards (i.e., the vesting of the most recently granted stock awards will
be reduced first); and third, reduction of employee benefits, which shall occur
in reverse chronological order such that the benefit owed on the latest date
following the occurrence of the event triggering such excise tax will be the
first benefit to be reduced. If two or more equity awards are granted on the
same date, each award will be reduced on a pro-rata basis. In no event shall
Executive have any discretion with respect to the ordering of payment
reductions. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section will be made in writing by a
well-recognized independent public accounting firm chosen by the Company (the
“Accountants”), whose determination will be conclusive and binding upon
Executive and the Company for all purposes. For purposes of making the
calculations required by this Section, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and Executive will furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.
5.Employee Benefits.
(a)Generally. During the Employment Term, Executive is eligible to participate
in the employee benefit plans currently maintained by the Company without
limitation, the medical, dental, vision, life, flexible spending account, and
disability plans available to similarly situated employees subject to their
terms in effect from time to time. The Company may cancel or change the benefit
plans and programs it offers to the Company’s employees at any time.
(b)Paid Time Off. During the Employment Term, Executive will be entitled to paid
time off (“PTO”) in accordance with the Company’s Executive PTO policy. PTO
shall be taken at such time as mutually and


- 2 -

--------------------------------------------------------------------------------





reasonably agreed by Executive and the Company and in accordance with the
Company’s policies in effect from time to time for other similarly situated
employees. Executive will receive paid holidays in accordance with the Company’s
regular holiday practices.
(c)Expenses. The Company will reimburse Executive for reasonable travel,
entertainment, and other expenses incurred by Executive in the furtherance of
the performance of Executive’s duties hereunder, in accordance with the
Company’s expense reimbursement policy as in effect from time to time.
6.Termination of Employment.
(a)Accrued Obligations. In the event Executive’s employment with the Company
terminates for any reason, Executive will be entitled to any (a) unpaid Base
Salary accrued up to the effective date of termination; (b) benefits or
compensation as provided under the terms of any employee benefit and
compensation agreements or plans applicable to Executive; and (c) unreimbursed
business expenses required to be reimbursed to Executive pursuant to the
Company’s expense reimbursement policy and applicable law; and (d) rights to
indemnification Executive may have under the Company’s Certificate of
Incorporation and By-Laws, this Agreement, or separate indemnification
agreement.
(b)Termination of Employment Without Cause or With Good Reason. If, (i)
Executive terminates his employment with the Company (or any affiliate) for Good
Reason or (ii) the Company (or any affiliate) terminates Executive’s employment
without Cause, subject to Section 6(d) and Section 11 (each of (i) and (ii)
referred to as an “Involuntary Termination”), Executive will be eligible to
receive severance pay (less applicable withholding taxes) at a rate equal to
Executive’s Base Salary rate, as then in effect, for a period of six (6) months
(such payments shall be paid periodically in accordance with the Company’s
normal payroll policies); provided, however, that if such Involuntary
Termination occurs within twelve (12) months following a Change in Control (as
defined in the Company’s 2013 Equity Incentive Plan), (i) Executive shall be
entitled to a lump sum payment equal to Executive’s then-effective Base Salary
and target bonus (less applicable withholding taxes) and (ii) if Executive
elects continuation coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) within the time period
prescribed pursuant to COBRA for Executive and Executive’s eligible dependents,
the Company will reimburse Executive for the premiums necessary to continue
group health insurance benefits for Executive and Executive’s eligible
dependents for a period of twelve (12) months following the date of Involuntary
Termination, except that the right to future COBRA payments shall terminate the
date upon which Executive ceases to be eligible for coverage under COBRA. If
Executive becomes entitled to receive severance pay pursuant to this Section,
Executive will not be entitled to any other severance benefits or similar
payments in accordance with the Company’s established policies as then in
effect.
(c)Termination by Reason of Death or Disability. If Executive’s employment with
the Company terminates as a result of Executive’s death or Disability (as
defined in Section 9 below), Executive or Executive’s estate or representative
will receive all salary accrued (plus any other amounts payable as determined by
the Board in its sole discretion) as of the date of Executive’s death or
Disability and any other benefits payable under the Company’s then-existing
benefit plans and policies in accordance with such plans and policies in effect
on the date of death or Disability and in accordance with applicable law. Such
payments shall be made by the Company periodically in accordance with the
Company’s normal payroll policies with respect to each element of such payments.
(d)Release. Notwithstanding anything to the contrary, the payments under Section
7(b) are contingent upon Executive signing and not revoking a release of claims
agreement with the Company in a form specified by the Company (the “Release”),
which Release shall be provided to Executive within five (5) days after the
Executive’s termination of employment, and such Release becoming effective no
later than sixty (60) days following the date of termination of employment (such
deadline, the “Release Deadline”). The payments under Section 7(b) shall be made
within 60 days following the Executive’s termination of employment, provided
that the Company has received a properly executed Release by such sixty (60) day
period and the revocation period during which Executive is entitled to revoke
such Release has expired prior to the sixtieth (60th) day following the
Executive’s termination of employment. In no event will Executive’s payments be
paid or provided until the Release actually becomes effective and irrevocable.
7.Section 409A.


- 3 -

--------------------------------------------------------------------------------





(a)Notwithstanding anything to the contrary in this Agreement, no severance pay
or benefits to be paid or provided to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, are considered deferred compensation under Section 409A of
the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or otherwise
provided until Executive has a “separation from service” within the meaning of
Section 409A. Similarly, no severance payable to Executive, if any, pursuant to
this Agreement that otherwise would be exempt from Section 409A pursuant to
Treasury Regulation Section 1.409A-1(b)(9) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.
(b)Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination (other than due to death), then the Deferred Payments
that are payable within the first six months following Executive’s separation
from service, will become payable on the first payroll date that occurs on or
after the date six months and one day following the date of Executive’s
separation from service. All subsequent Deferred Payments, if any, will be
payable in accordance with the payment schedule applicable to each payment or
benefit. Notwithstanding anything herein to the contrary, if Executive dies
following Executive’s separation from service, but prior to the six (6) month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit. Each payment and benefit payable under
this Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.
(c)Any amount paid under this Agreement that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of this Section.
(d)Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined below) will not constitute Deferred Payments for purposes
of this Section.
(e)The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
hereunder will be subject to the additional tax imposed under Section 409A, and
any ambiguities herein will be interpreted to so comply. The Company and
Executive agree to work together in good faith to consider amendments to this
Agreement and to take such reasonable actions which are necessary, appropriate,
or desirable to avoid imposition of any additional tax or income recognition
prior to actual payment to Executive under Section 409A. Executive agrees and
acknowledges that the Company makes no representations or warranties with
respect to the application of Section 409A and other tax consequences to any
payments hereunder and, by the acceptance of any such payments, Executive agrees
to accept the potential application of Section 409A and the other tax
consequences of any payments made hereunder.
8.Arbitration.
(a)General. In consideration of Executive’s service to the Company, Executive’s
promise to arbitrate all employment related disputes and Executive’s receipt of
the compensation, pay raises and other benefits paid to Executive by the
Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, stockholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s service to the Company under this Agreement or otherwise or the
termination of Executive’s service with the Company, including any breach of
this Agreement, shall be subject to binding arbitration under the Arbitration
Rules set forth in the Revised Code of Washington Chapter 7.04 (the “Rules”) and
pursuant to Washington law. Disputes which Executive agrees to arbitrate, and
thereby agrees to waive any right to a trial by jury, include any statutory
claims under state or federal law, including, but not limited to, claims under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act
of 1990, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, claims of harassment, discrimination or wrongful
termination. Executive further understands that this Agreement to arbitrate also
applies to any disputes that the Company may have with Executive.


- 4 -

--------------------------------------------------------------------------------





(b)Procedure. Executive agrees that any arbitration will be administered by the
American Arbitration Association (“AAA”) and that a neutral arbitrator will be
selected in a manner consistent with its National Rules for the Resolution of
Employment Disputes. The arbitration proceedings will allow for discovery
according to the National Rules for the Resolution of Employment Disputes and
the Washington Code of Civil Procedure. Executive agrees that the arbitrator
shall have the power to decide any motions brought by any party to the
arbitration, including motions for summary judgment and/or adjudication and
motions to dismiss and demurrers, prior to any arbitration hearing. Executive
agrees that the arbitrator shall issue a written decision on the merits with
findings of fact and conclusions of law. Executive also agrees that the
arbitrator shall have the power to award any remedies, including attorneys’ fees
and costs, available under applicable law. Executive understands the Company
will pay for any administrative or hearing fees charged by the arbitrator or AAA
except that Executive shall pay the first $200.00 of any filing fees associated
with any arbitration Executive initiates. Executive agrees that the arbitrator
shall administer and conduct any arbitration in a manner consistent with the
Rules and that to the extent that the AAA’s National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules shall take precedence.
(c)Remedy. Except as provided by the Rules, arbitration shall be the sole,
exclusive and final remedy for any dispute between Executive and the Company.
Accordingly, except as provided for by the Rules, neither Executive nor the
Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law which the Company has not adopted.
(d)Availability of Injunctive Relief.    In addition to the right under the
Rules to petition the court for provisional relief, Executive agrees that any
party may also petition the court for injunctive relief where either party
alleges or claims a violation of this Agreement or the PHA or any other
agreement regarding trade secrets, confidential information, non-competition,
non-solicitation or non-disparagement. In the event either party seeks
injunctive relief, the prevailing party shall be entitled to recover reasonable
costs and attorneys’ fees.
(e)Administrative Relief. Executive understands that this Agreement does not
prohibit Executive from pursuing an administrative claim with a local, state or
federal administrative body such as the Washington State Human Rights
Commission, Equal Employment Opportunity Commission or the workers’ compensation
board. This Agreement does, however, preclude Executive from pursuing court
action regarding any such claim.
9.Definitions.
(a)Cause. For purposes of this Agreement, “Cause” shall mean:
(i)Executive’s failure to perform Executive’s duties and responsibilities to the
Company (other than a failure from Executive’s Disability) after receiving
written notice of the alleged failure and ten (10) days opportunity to cure;
(ii)Executive’s commission of any act of fraud, embezzlement, dishonesty or
misrepresentation;
(iii)Executive’s violation of any federal or state law or regulation applicable
to the business of the Company or its affiliates;
(iv)Executive’s breach of any confidentiality agreement or invention assignment
agreement between Executive and the Company (or any affiliate of the Company);
(v)Executive’s being convicted of, or entering a plea of nolo contendere to, a
felony or committing any act of moral turpitude, dishonesty or fraud against, or
the misappropriation of material property belonging to, the Company or its
affiliates;
The determination as to whether Executive is being terminated for Cause shall be
based on a good faith determination by the Board.
(b)Disability. For purposes of this Agreement, “Disability” shall mean that
Executive has been unable to perform Executive’s duties hereunder, with or
without reasonable accommodation, as the result of


- 5 -

--------------------------------------------------------------------------------





Executive’s incapacity due to a physical or mental condition, and such
inability, which continues for at least 120 consecutive calendar days or 150
calendar days during any consecutive twelve (12) month period, is determined to
be total and permanent by a physician selected by the Company and its insurers
and acceptable to Executive or to Executive’s legal representative (with such
agreement on acceptability not to be unreasonably withheld).
(c)Good Reason. For purposes of this Agreement, “Good Reason” shall mean
Executive’s resignation within thirty (30) days following the expiration of any
Company cure period (discussed below) following the occurrence of any of the
following, without Executive’s express written consent:
(i)the assignment to Executive of any duties or the reduction of Executive’s
duties, either of which results in a material diminution in Executive’s position
or responsibilities with the Company; provided that, it being understood that
the continuance of Executive’s duties and responsibilities at the subsidiary or
divisional level following a Change of Control (as defined in the Equity Plan),
rather than at the parent, combined, or surviving company level following such
Change of Control shall not deemed Good Reason within the meaning of this clause
(i);
(ii)a material reduction by the Company in the base salary of Executive;
(iii)a material change in the geographic location at which Executive must
perform services (for purposes of the foregoing, the relocation of Executive to
a facility or a location less than 25 miles from Executive’s then-present
location shall not be considered a material change in geographic location); or
(iv)any material breach by the Company of any material provision of this
Agreement.
Executive’s resignation will not be deemed to be for Good Reason unless
Executive has first provided the Company with written notice of the acts or
omissions constituting the grounds for Good Reason within ninety (90) days of
the initial existence of the grounds for Good Reason and a reasonable cure
period of not less than thirty (30) days following the date the Company receives
such notice, and such condition has not been cured during such period. The
determination as to whether Executive resigned for Good Reason shall be based on
a good faith determination by the Board.
10.Indemnification. Subject to applicable law, Executive will be provided
indemnification to the maximum extent permitted by the Company’s Certificate of
Incorporation or Bylaws, including, if applicable, any directors’ and officers’
insurance policies, with such indemnification to be on terms determined by the
Board or any of its committees, but on terms no less favorable than provided to
any other Company executive officer and subject to the terms of any separate
written indemnification agreement.
11.Proprietary Information and Inventions Agreement. Executive agrees that as a
condition of employment, Executive is required to abide by the Proprietary
Information and Inventions Agreement dated July 3, 2017 (the “Confidentiality
Agreement”), a copy of which is appended to this agreement. Executive’s failure
to do this will constitute termination for Cause. Executive agrees and
acknowledges that Executive’s right to receive the severance benefits set forth
in Section 6 shall be conditioned upon Executive’s continued compliance with
Executive’s obligations under the Confidentiality Agreement.
12.Protected Activity Not Prohibited. Executive understands that nothing in this
Agreement shall in any way limit or prohibit Executive from engaging in any
Protected Activity. For purposes of this Agreement, “Protected Activity” shall
mean filing a charge, complaint, or report with, or otherwise communicating,
cooperating, or participating in any investigation or proceeding that may be
conducted by, any federal, state or local government agency or commission,
including the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Occupational Safety and Health Administration, and
the National Labor Relations Board (“Government Agencies”). Executive
understands that in connection with such Protected Activity, Executive is
permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information under the Confidentiality
Agreement to any parties other than the Government Agencies. Executive further
understands that “Protected Activity” does not include the disclosure of any
Company attorney-client privileged communications. In addition, pursuant to the
Defend Trade Secrets Act of 2016, Executive is notified that an individual will
not be held criminally or civilly liable under any federal or state trade secret
law for


- 6 -

--------------------------------------------------------------------------------





the disclosure of a trade secret that (i) is made in confidence to a federal,
state, or local government official (directly or indirectly) or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if (and only if) such filing is made under seal. In addition,
an individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the individual’s
attorney and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.
13.Notices. All notices, requests, demands and other communications called for
hereunder will be in writing and will be deemed given (i) on the date of
delivery if delivered personally; (ii) one (1) day after being sent overnight by
a well-established commercial overnight service; or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the Parties or their successors at the following addresses, or
at such other addresses as the Parties may later designate in writing:
If to the Company:
NanoString Technologies, Inc.
530 Fairview Ave. N., Suite 2000
Seattle, WA 98109
Attn: CEO
Copy to: General Counsel
If to Executive:
to the last residential address known by the Company.
14.Severability. If any provision hereof becomes or is declared by a court of
competent jurisdiction to be illegal, unenforceable, or void, this Agreement
will continue in full force and effect without said provision.
15.Integration. This Agreement, together with the Confidentiality Agreement, the
Option Agreement, the Equity Plan and the Indemnification Agreement, represents
the entire agreement and understanding between the Parties as to the subject
matter herein and supersedes all prior or contemporaneous agreements whether
written or oral. No waiver, alteration, or modification of any of the provisions
of this Agreement will be binding unless in a writing and signed by duly
authorized representatives of the Parties hereto. In entering into this
Agreement, no Party has relied on or made any representation, warranty,
inducement, promise, or understanding that is not in this Agreement.
16.Waiver of Breach. The waiver of a breach of any term or provision of this
Agreement, which must be in writing, will not operate as or be construed to be a
waiver of any other previous or subsequent breach of this Agreement.
17.Headings. All captions and Section headings used in this Agreement are for
convenient reference only and do not form a part of this Agreement.
18.Taxation. All payments made pursuant to this Agreement will be subject to
withholding of any applicable taxes. Executive acknowledges that Executive has
reviewed with Executive’s own tax advisors the federal, state, local, and
foreign tax consequences of payments and transactions described in this
Agreement, and Executive is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Executive
understands that Executive (and not the Company) shall be responsible for any
tax liability (other than employment tax liability owed by the Company) that may
arise as a result of the payments and transactions contemplated by this
Agreement.
19.Successors and Assigns. This Agreement will be binding upon and inure to the
benefit of any successor of the Company. Any such successor of the Company will
be deemed substituted for the Company under the terms of this Agreement for all
purposes. For this purpose, “successor” means any person, firm, corporation or
other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of


- 7 -

--------------------------------------------------------------------------------





descent and distribution. Any other attempted assignment, transfer, conveyance
or other disposition of Executive’s right to compensation or other benefits will
be null and void.
20.Governing Law. This Agreement will be governed by the laws of the state of
Washington without regard to its conflict of laws provisions.
21.Acknowledgment. Executive acknowledges that Executive has had the opportunity
to discuss this matter with and obtain advice from an attorney of Executive’s
choice, has had sufficient time to review this Agreement, has carefully read
this Agreement, and fully understands all the provisions of this Agreement, and
is knowingly and voluntarily entering into this Agreement.
22.Counterparts. This Agreement may be executed in counterparts by facsimile or
email PDF, and each counterpart will have the same force and effect as an
original and will constitute an effective, binding agreement on the part of each
of the undersigned.
(signature page follows)


- 8 -

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Parties has executed this Agreement, in the case
of the Company by a duly authorized officer, as of the day and year written
below.
“COMPANY”
NANOSTRING TECHNOLOGIES, INC.
By: /s/ R. Bradley Gray
 
Date: October 23, 2017
Name: R. Bradley Gray
 
 
Title: President & Chief Executive Officer
 
 



“EXECUTIVE”
J. Chad Brown
/s/ K. Thomas Bailey
 
Date: October 17, 2017



- 9 -